Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00585-CV

            In the Interest of A.A.G.; J.A.G., III; J.A.G.; S.A.G.; and J.G.; Children

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 19-03-37147-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s memorandum opinion of this date, the trial court’s order
terminating M.E.’s parental rights is AFFIRMED.

       SIGNED July 28, 2021.


                                                _____________________________
                                                Irene Rios, Justice